                        IN THE UNITED STATES DISTRICT COURT    FILED: 3/4/21
                         FOR THE EASTERN DISTRICT OF TEXAS U.S. DISTRICT COURT
                                  BEAUMONT DIVISION                   EASTERN DISTRICT COURT
                                                                      DAVID A. O'TOOLE, CLERK

UNITED STATES OF AMERICA §

v,        §      No,            1-.20CR79
                                            §
CURTIS BRUMLEY (15) §


                                     FACTUAL BASIS

        The government presents to the Court, by and through the undersigned Assistant

United States Attorney in and for the Eastern District of Texas, joined by the defendant

Curtis Brumley, and the defendant's atto ney Gary Dennison, and presents this factual

basis and stipulation in support of the defendant's plea of guilty to Count One of the

Information and in support thereof, would sho the following:

1. hat the defendant Curtis Bru ley, hereby stipulates and agrees to the truth of all

       matters set forth in this factual basis and stipulation, and agrees that such

       ad ission may be used by the Court in sup ort of his plea of guilty to Count One

       of the Information, alleging a violation of 21 U.S.C. § 841, Possession with intent

       to distribute 5 grams or more of methamphetamine actual.

2. That the defendant, Curtis Bru ley, who is pleading guilty to such Information,

       is one and the same person charged in the information.

3. That the events described in the Information occurred in the Eastern District of

       Texas.




Factual Basis- Page 1
4. That had this matter proceeded to trial, the government, through the testimony of

        witnesses, including expert witnesses, and through admissible exhibits, would

        have proven, beyond a reasonable doubt, each and every essential element of the

        offense alleged in the Information; specifically, the government would have

        proven:

               Beginning in 2018, the Drug and Enforcement Ad inistration (DEA), the

        Bureau of Alcohol Tobacco, Firearms, and Explosives (ATF) and the Jasper

        Police Department (JPD) began an investigation into the Limbrick Drug

        Trafficking Organization (Limbrick DTO), operating out of Jasper, Texas, which

        is in the Easte n District of Texas.

                On July 28, 2019, law enforcement officials utilized a CS to arrange the

       purchase of methamphetamine from Limbrick. Limbrick directed the CS to travel

       to the America s Best Value Inn, located in Jasper, Texas. After contacting

       Limbrick again, Limbrick directed the CS to travel to the Whataburger, on

       Wheeler Street in Jasper, Texas. After arriving at the Whataburger, Curtis

       Brumley (Bru ley) approached and entered the OS s vehicle and informed the

       CS to drive to another location which Li brick had instructed Brumley to drive to

       with the CS, which was also located in Jasper, Texas. Upon arrival a vehicle

       pulled up behind the CS s vehicle, and Cedrick Hunt (Hunt) exited the vehicle,

       a proached the CS s vehicle and placed a plastic bag on the CS s floorboard that

       appeared to contain suspected methamphetamine. The CS provided hunt with

       $500. The CS asked for change and Hunt and the CS e ited the vehicle, wal ed


Factual Basis- Page 2
         toward the vehicle that Hunt had exited, and both spoke to Limbfick who was

         seated in Hunt s passenger seat. Hunt was given $46 dollars in change by

         Limbrick to provide to the CS. The CS asked Limbrick for a scale, but Limbrick

         indicated the weight was good. The CS then provided officers with the suspected

         methamphetamine. The suspected metha phetamine was submitted to the DEA s

         South Central Laboratory for analysis. It determined the substance to be 27.31

         gram of d-methamphetamine Hydrochloride at a 99 percent purity.




               DEFENDANTS SIGNA URE AND ACKNOWLEDGMENT

5. I have read this f ctual basis and stipulation and the Information or have had the

         read to me and have discussed the with my attorney. I fully understand the

         contents of this factual b sis and stipulation and agree without reservation that it

         accurately describes the events and my acts.



Dated:
                                             Curtis Brumley
                                             Defendant



           DEFENSE COUNSEL'S SIGNATURE AND ACKNOWLEDGMENT

6. I have read this factual basis and stipulation and the Information and have

       reviewed them with my client, Curtis Brumley. Based upon my discussions with

       the defendant, I am s tisfied that the defendant understands the factual basis and




Factual Basis- Page 3
          stipulation as well as the Information and is knowingly and voluntarily agreeing to

          these stipulated facts.




 Dated:

                                            Attorney for the Defendant

                                            Respectfully submitted,

                                            NICHOLAS GANJEI
                                            ACTING UNITED STATES ATTORNEY



                                            Assistant United States Attorney
                                            Eastern Dist ict of Texas
                                            350 Magnolia, Suite 150
                                            Beaumont, Texas 77701
                                            409/839-2538
                                            409/839-2550 Fax
                                            Texas Bar No. 24071416




Factual Basis- Page 4
